﻿



2.	It gives me great pleasure to extend to you, Sir, warm congratulations on your unanimous election as President of the thirty-third session of the General Assembly. Your country, Colombia, with which my country maintains very friendly relations, has always played a. prominent role in international affairs. Your distinguished record as a statesman gives us the assurance that under your experienced leadership the present session, which has so many important items on its agenda, will be guided constructively and skilfully to a successful conclusion.
3.	I should like also to pay a tribute to your predecessor, Mr. Lazar Mojsov, for the excellent manner in which he discharged his difficult duties through the regular session of the Assembly last year and the three special sessions this year.
4.	I wish to express our very warm welcome to the delegation of Solomon Islands, a fellow Commonwealth member which has joined the Organization at this session as its one hundred and fiftieth Member and with which we look forward to developing close ties of co-operation and friendship.
5.	When in the general debate we review global problems and international conflicts with reference to the  relevant role of the United Nations it is, I believe, our common
purpose to contribute to the effective maintenance of international peace and security through the Organization.
6.	In that sense, the report of the Secretary-General on the work of the Organization [A/33/1J is a most significant document. Its review of world developments and its assessment of situations should be given full consideration and attention as a basic premise for discussion in the general debate. The need to make the United Nations central in the policies of Governments is felt more impressively than ever in these turbulent times.
7.	Increasing manifestations of insecurity and near anarchy at the international level threaten the very foundations of human society. To arrest those ominous trends, recourse to the system of legal order and security prescribed in the Charter is becoming a compelling necessity.
8.	To that end, determined steps must be taken to bring into operation the provisions in Chapter VII of the Charter for the effective implementation of the resolutions of the Security Council, thereby giving effect to' its decisions and restoring the authority of the United Nations.
9.	In the face of a sharply deteriorating world situation the Secretary-General in his most recent reports has dealt with this problem in a bold and pragmatic manner. In a reference to the non-implementation, of the Security Council's resolutions, this year's report pointedly notes that this situation has
. . tended to downgrade the prestige and effectiveness of the Organization... as the ... guarantor of international peace and security... [with the result that of late] some small States .no longer turn to the United Nations as the protector of their sovereign rights." 10.	The Secretary-General warns of the seriousness of such developments and adds that:
"A more reliable and generally accepted international security system [through the United Nations] is the only logical answer to this fundamental problem." [Ibid.]
11.	It thus becomes clear that the mere adoption, often unanimously, of resolutions by the General Assembly and the Security Council without their implementation will in fact have the effect of discrediting the Organization and of encouraging the party in default to continue its attitude of contemptuous disregard towards those resolutions. It is high time that the crucial issue of the implementation of Security Council resolutions should, at an appropriate time, be placed on the agenda of the General Assembly for careful consideration and remedial action. I would go a step
further and formally propose the holding of a special session of the General Assembly to deal with this vital issue alone.
12.	The report emphasizes the fundamental truth that:
"The United Nations was intended, among other things, to be the guarantor of justice and peace for all nations, and most especially for defenceless or small countries which would otherwise have no recourse in a world dominated exclusively by power politics." [Ibid.]
The Secretary-General also rightly stresses that:
"We must strive to reach a point where the system and the principles of the Charter, and not the rivalries of great Powers, are the decisive and dominant elements of the international order." [Ibid.]
13.	Those observations are indeed very significant. If they could be translated into practical action—and it is up to the States Members of this Organization to do so-they would provide the solution to nearly all the problems facing the world today, whether they be problems of international peace and security, problems of economic relations between States, problems of human rights or problems of international law. It is only through the faithful application in practice of the letter and the spirit of the Charter that the world can be made safer, more just and more peaceful than it is today.
14.	What adds significantly to the importance of international security through the United Nations is that it is closely linked and interdependent with the burning world problem of the arms race and disarmament.
15.	The convening for the first time of a special session of the General Assembly devoted to disarmament demonstrates the frustrations involved in all disarmament efforts. The tenth special session, although it did not fully live up to the aspirations of humanity, was nevertheless a major event in our world Organization. It focused world public opinion as never before on the primary need to deal effectively with the arms race. In the words of paragraph 18 of the Final Document of that session [resolution S-10/2] "we must halt the arms race and proceed to disarmament or face annihilation."
16.	The special session laid the foundation for an international disarmament strategy which, through the  coordinated effort provided for in the Final Document, aims at general and complete disarmament, thus halting the arms race. It has almost imperceptivity emerged from the special session that there can hardly be any prospect of halting the arms race as long as the security of nations continues to be dependent upon the anachronistic concept of balance of power or, rather, "balance of weapons". The resulting competition to attain or maintain such a balance inevitably spurs on the arms race and leads to its rapid and continuing escalation, as experience for over three decades has amply demonstrated.
17.	The vital prerequisite for the cessation of the arms race, allowing progress towards disarmament, is to provide for the security of nations otherwise than through the
balance of weapons. Such alternative security can come only from the effective application of the relevant provisions of the Charter.
18.	In this connexion I wish to reiterate the proposal of my country, made at the special session, for the establishment of an organ of the General Assembly for the peaceful settlement of international disputes that would give meaning and substance to the provisions of Article 33 of the Charter.
19.	A positive contribution to the effort to establish international security is the study prepared by the Centre for Disarmament on the interrelationship between disarmament and international security,2 which was presented by the Secretary-General to the special session by virtue of a consensus General Assembly resolution [resolution 32187 C] introduced by Cyprus and sponsored by it and 10 other non-aligned countries.
20.	It is very comforting that in its Declaration, the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, referring to the arms race as a major threat to the survival of mankind, emphatically stated:
"This situation is mainly due to the lack of adequate international security as provided for in the United Nations Charter, and the failure to replace the outdated concept of balance of power as a means of security " [See A/331206, para. 147.]
With reference to the strengthening of the role and effectiveness of the United Nations, strong emphasis is given in the Declaration to the need to apply "a system of international security as expressly provided in Chapter VII of the Charter of the United Nations" [ibid., para. 161].
21.	Turning now to the crucial issue of the new international economic order, I would like to observe that the existing inequality between the rich and the poor is constantly growing and has become another source of tension in the world. As a developing country we have long advocated the adoption of a new and fairer international economic order which, seen in the long term, is bound to benefit the developed countries as well. It is very worrying that the ongoing North-South dialogue has so far yielded no significant results. There is an evident need for a reappraisal of the whole situation and for a reorientation not only of specific policies but also of fundamental thinking. We firmly believe that increased co-operation between developing countries should be encouraged as it will not only stimulate and foster collective self-reliance but also positively contribute, to the establishment of the much sought after new international economic order. For our part, in our modest way we have taken concrete steps to promote technical co-operation with neighbouring and other countries through agreements providing the framework for and encouragement of such co-operation.
22.	Peace-keeping by the United Nations, in the form in which it has repeatedly been carried out in recent years -- 
that is, based on the consent of the Government of the State concerned, though this is not expressly provided for in the Charter—has come time and again to provide a temporary answer to situations in which containment is necessary while efforts are under way to solve the underlying causes of such a situation.
23.	The complaint is sometimes voiced—with a considerable degree of justification—that such operations can be counter-productive in the sense that by containing existing conflicts they tend to remove the incentive for the radical solution of the problems which necessitated those operations, with the result that peace-keeping operations of the kind, instead of being temporary palliatives, are converted into near-permanent features of indefinite duration. Yet it should also be borne in mind that peace-keeping operations exist not in a political or legal vacuum but in the context of the Security Council resolutions, the proper implementation of which—by the parties concerned in the first place, and by the Security Council through enforcement action in the last resort if one or more of the parties is unwilling— would indeed radically solve the problem on the basis of such resolutions and the Charter, thus rendering such operations no longer necessary. It is, therefore, in the failure of the Security Council to exercise its responsibilities under the Charter and to take the necessary steps to implement its own resolutions that the reason for this anomaly exists.
24.	Turning to another subject, I wish to express and stress the importance we attach to the successful outcome of the Third United Nations Conference on the Law of the Sea, where for five years a systematic effort has been under way to arrive at a comprehensive and generally acceptable convention. Such a convention should include adequate provisions, on the basis of just and objective criteria, regarding the delimitation of the maritime zones between States the coasts of which are opposite or adjacent to each other, as well as an effective system for the peaceful settlement of disputes arising there from.
25.	As the Secretary-General has pointed out in his report on the work of the Organization, the main, political problems regarding which the Organization has specific responsibilities are the Middle East, southern Africa and Cyprus. All three have common elements, and in all of them the non-implementation of the relevant United Nations resolutions has rendered them a threat to inters national peace and security.
26.	With regard to the very sensitive region of the Middle East, we reiterate our firm support for the objective of a just and lasting settlement of all aspects of the Middle East conflict within the framework of the relevant United Nations resolutions. The Palestine Liberation Organization should fully participate in the efforts aimed at a solution based on the United Nations resolutions and on the establishment of a Palestinian homeland, as well as on recognition of the rights of all States in the region to exist in peace and within recognized boundaries.
27.	The sad events in Lebanon give rise to concern and anxiety. We fully support the efforts of the Government of Lebanon assisted by UNIFIL to restore its sovereign rights over ill its territory. The territorial integrity of Lebanon must be safeguarded at all costs.
28.. Cyprus has been consistent in its full support of the right of the people of Zimbabwe to determine their destiny in accordance with their sovereign will. Cyprus will continue to observe strictly the sanctions imposed by the Security Council against the Salisbury regime until genuine majority rule and true independence have been reached with the agreement of the leaders of the Patriotic Front. I wish also to reiterate our solidarity with the fellow non-aligned countries of Zambia and Mozambique in their determined resistance against repeated acts of aggression by the Smith forces.
29.	As regards Namibia, we express the hope that the Pretoria regime will comply with all Security Council resolutions and no longer impede progress towards Namibia's independence. Cyprus stands firm in its solidarity with the South West Africa People's Organization SWAPO, the legitimate representative of the Namibian people.	
30.	We unreservedly condemn the policy of apartheid practised in South Africa; and we have, in this connexion, consistently advocated more determined action by the Security Council.
31.	The current session takes place in the course of a year that marks the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights. During the last 30 years a comprehensive series of conventions, declarations and recommendations have been developed under the guidance of the United Nations system.3 Thus, human rights standards have been set end the fundamental freedoms of individuals and of peoples have been established in detail, foremost among them the right of peoples to self-determination and to economic and social advancement in greater freedom. Also, the right of every individual to freedom of movement in his own country, his right to own property and his right to choose his place of residence were irrevocably established.
32. The separation of ethnic groups on the basis of race was deplored, and racial discrimination and the theory of racial superiority were declared scientifically false, morally condemnable, socially unjust and politically dangerous. And yet we still see a flagrant denial of human rights and a wanton and declared policy of racial discrimination practised in a number of cases.
33.	What is needed, therefore, is for the international community not simply to theorize about human values and fundamental freedoms but rather to concentrate on ways and means of implementing them.
34.	That is why we .are gratified that, at long last, the principles embodied in the Universal Declaration of Human Rights have become binding through the entry into force of the two International Covenants on Human Rights and the establishment of the Human Rights Committee last year.
35.	Likewise, the International Convention on the Elimination of All Forms of Racial Discrimination [resolution 2106 A (XX)] provides the necessary machinery for the
purpose of the application of its provisions in the Committee on the Elimination of Racial Discrimination established under article 8 of its provisions. It is noteworthy that	
decisions of that Committee relate to the situation in Cyprus in 1974.


36. Before I deal with the Cyprus problem, I wish to
express to the Secretary-General our deep appreciation of
the keen interest he has been showing and for his efforts to
find a just solution to our problem. Our sincere thanks go
also to his collaborators in Cyprus and in the Secretariat. I
should similarly like to express our appreciation to all
countries that participate with military or police contingents
in the United Nations Peace-keeping Force in
Cyprus, as well as to those which, through financial
contributions, make its functioning possible.


37. As was stated by the Secretary-General, one of the
most serious problems in the world today is that of Cyprus.
No one can disagree with him. Four years have elapsed
since the summer of 1974 when an unprecedented crime
was committed at the expense of my country, a small,
defenceless and non-aligned independent State, a Member
on an equal footing with others of the United Nations.
Cyprus was invaded by Turkey and as a result thousands of
people lost their lives, 40 per cent of its territory was
occupied, and one third of the population of Cyprus
became refugees in their own country having been uprooted
from their ancestral homes and lands by the invading forces
of the Turkish Attila.

38.. That aggression was described at the time by the Prime
Minister of Turkey as a "peace operation" aiming,
allegedly, at the restoration of constitutional order. That
most peculiar "peace operation" was carried out with the
use of the most brutal methods-cold-blooded murder,
rape, robbery' and destruction. Forty thousand troops were
used, with heavy artillery, and for several days the Turkish
air force bombed the cities and villages of Cyprus with
napalm bombs. Repeated resolutions of the Security
Council calling for the cessation of the armed intervention
were ignored by Turkey. The atrocities that were committed by the Turkish troops in that infamous "peace
operation" are beyond description. Those who could have
prevented that crime did not do so, nor did they do
anything to stop it.

39. Four years have elapsed since then, but nothing at all
has been done to restore justice to the suffering people of
Cyprus. In the meantime, Turkey-as part, I suppose, of
this so-called "peace operation" supposedly intended to
protect the rights of the Turkish Cypriots-implanted
settlers from the Anatolian depths of Turkey in massive
numbers in the areas under the occupation of the Turkish
troops. Four years have elapsed, and we are still trying to
find a way to trace the fate of 2,000 missing persons.


40. Four years have elapsed since the General Assembly of
the United Nations by its unanimously adopted resolution
3212 (XXIX) demanded the withdrawal of foreign troops
from the Republic of Cyprus and called for the return of
the refugees in conditions of safety to the homes from
which they had been brutally uprooted. That resolution,
which also called for the cessation of the intervention- in
Cyprus and for respect for its independence, sovereignty
and territorial integrity, was unanimously endorsed by the
Security Council in its resolution 365 (l974). I suppose
 that four years are enough to prove that the intentions of
Turkey in carrying out its aggression against Cyprus in 1974
Cyprus had nothing to do with the restoration of constitutional 
order. Four years are enough to establish beyond any doubt
that the intentions of Turkey were, and still are, the
destruction of the unity of Cyprus and the changing of its
demographic structure for the purpose of promoting
partition; and this was officially confirmed by the partition
proposals of Ankara in April 1978.

41. During all those four years various efforts have been
made to find a just and viable solution to the problem of
Cyprus in conformity with resolution 3212'(XXIX) and
subsequent General Assembly and Security Council resolutions.
It is argued that the Cyprus problem can be solved
only through negotiations; and some go further and allege
that the Government of Cyprus is not interested in
negotiations and that it is not in a hurry for a solution. All
such assertions are wrong and absurd, to say the least.
42. In fact, during the past four years and in the course of
the intercommunal talks under the auspices of the Secretary-
General, the Greek Cypriot side has tried hard, but in
vain, to secure meaningful negotiations. It has proved
impossible because of the intransigence of Turkey and the
Turkish Cypriot leadership. Negotiations between the
Greek Cypriots and the Turkish Cypriots cannot really be
freely conducted, as experience has demonstrated, while
.. the occupation troops remain on the island. This has the
effect of making the negotiations nugatory, as has been
confirmed by the official proposals prepared in Ankara and
submitted to the Secretary-General in April 1978. These
proposals render manifest the design of partition and the
concern of the. aggressor to legalize the faits accomplis
created by the. aggression. We would have been entitled to
refuse any negotiations until the occupation troops were
withdrawn from Cyprus in conformity with the United
Nations resolutions. We would have been entitled to refuse
to talk to anyone until the United Nations resolutions were
implemented. We would have been entitled to refuse to do
anything at all until at least paragraph 2 of resolution
3212 (X?,IX), calling for the. withdrawal of the foreign
troops from Cyprus, was implemented. But in a spirit of
goodwill, we did not do so. On the contrary, we went well
out of our way in our earnest desire to see a speedy settlement to the Cyprus problem, because who would
really be more anxious to see a speedy settlement to the
Cyprus problem than the Government of. Cyprus and the
people of Cyprus? Who would be more anxious to see an
end to the tragedy than the victim of the aggression? But
despite all our efforts and all our sincere endeavours in the
course of the last four years, there has been no progress
whatsoever. And there are still no signs of any change in the
attitude of 

43. Turkey, under whose military control the Turkish
Cypriot leadership operates, does not aim at ensuring the
independence and territorial integrity and unity of Cyprus
as a sovereign and non-aligned State Member of the United 

Nations, but at its demolition and dismemberment. The two sides, therefore, are at cross-purposes. How can negotiations on such premises succeed? How can the intercommunal talks-or indeed any other talks-succeed as long as Turkey imposes its will on the Turkish Cypriots through the presence of its troops, and as long as Turkey pursues its partitionist policy?
44.	All the resolutions of the United Nations, both of the General Assembly and of the Security Council, have been completely disregarded by Turkey and we have come once again this year to the United Nations to protest this continued violation of the Charter and of the resolutions of the United Nations. The human rights of the people of Cyprus are being continuously violated. And, in this context, I must stress that when I speak of the human rights of the people of Cyprus, I speak of the Human rights of the Turkish Cypriots as well, who now ",  conditions of poverty, misery and terrorism, and mercy of the Turkish troops and the settlers from l—key. When I speak of justice and freedom for Cyprus, I speak on behalf of the entire people of Cyprus, whether they are Greek or Turkish or Maronite or Armenian or Latin.
45.	It is no longer a secret that the Turkish Cypriots-with the exception of a few favoured by the invader, as is usually the case-are fed up with the present situation, and we know very well how they feel and what they want: they want exactly the same thing that the Greek Cypriots want. There is a common desire on the part of both the Greek Cypriots and the Turkish Cypriots for relief from military occupation and for reunification; for deep in their hearts they both feel that security, prosperity and happiness lie in unity and co-operation, and not in cultivated separateness and adversity imposed from outside by military force. There can be little progress towards co-operation and peace unless opportunities for trust through association are freely offered to the ordinary people from both sides. Both such opportunities are denied them by the presence of the occupying forces.
46.	There can be no lasting peace in Cyprus and there can be no happiness for its people unless the occupation forces are withdrawn and unless Cyprus is reunited-and unless t&« people of Cyprus also are reunited. The stumbling block to a solution to the Cyprus problem is the presence of the occupation troops.
47.	During the special session on disarmament, I put forward a proposal,5, which I should like to repeat today. I propose that the Republic of Cyprus be completely demilitarized: that all foreign troops be withdrawn from Cyprus, and that all Cypriots, whether Greek Cypriots or Turkish Cypriots, be disarmed and that the security of the citizens of Cyprus be the responsibility of a mixed Greek Cypriot and Turkish Cypriot police force under the supervision, guidance and control of a strong international police force of the United Nations for as long as necessary. Those who want a peaceful solution to the Cyprus problem cannot but see the merit of this proposal, because its implementation would remove all the obstacles to a peaceful solution of the Cyprus problem.

48.	I wish today to put forward another proposal, in addition to the previous one: if it is considered necessary, we would be willing to accept the establishment of any machinery of international supervision, through the United. Nations, for the protection of the human and political rights of all citizens of Cyprus within the context of a just solution based on the resolutions of the United Nations. A similar proposal was put forward some years ago by the late President of Cyprus, Archbishop Makarios, in his desire to provide additional guarantees for the rights of the Turkish Cypriots.
49.-	We are full of goodwill and are anxious for an early and peaceful solution to the Cyprus problem. But we are firm in our position that it must be just and viable, in compliance with the resolutions of the United Nations, which contain all the necessary elements and prerequisites for such a solution, in the true interests of the people of Cyprus as a whole, both Greek Cypriots and Turkish Cypriots. But Turkey does not seem to be interested in that, and consistently refuses to comply with those resolutions.
50.	It is high time that the United Nations, and in particular the Security Council, considered very seriously what steps should be taken in order to implement-its own resolutions. It is high time for the Security Council to live up to its responsibilities and to meet the test and the challenge. That would be good not only for Cyprus but also for the United Nations, for it would revive, the trust which all Member States should have in the ability of the Organization to deal with situations brought to it on the basis of the principles of the Charter, and would thus justify the hope which small countries, especially, have always reposed in the United Nations.
51.	Cyprus has always been devoted to the principles of the United Nations, in which it has placed its faith. But four years after the aggression and the violation of these principles, we are, I believe, justified in expressing our deep disappointment at the lack of any progress towards the implementation of the United Nations resolutions. And we are, I believe similarly justified in strongly urging concrete action by the United Nations to obtain the implementation of its own resolutions.
52.	The present situation should not be allowed to go on indefinitely. Turkey has been flagrantly defying the resolutions of the United Nations. Chapter VII of the Charter provides the answer, and it was pointed out also by the recent Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Belgrade, that the Security Council must start considering action in conformity with its provisions and especially Chapter VII, which would include sanctions /see A/33/206, annex I, para. 77]. There is no justification for reluctance to point firmly to the aggressor and compel him to withdraw his troops from Cyprus. Why are the Turkish troops still in Cyprus? If Turkey is interested in the well-being and security of the Turkish Cypriots I am sure it can put faith in the United Nations in conformity with the proposal which we have put forward. The continued presence of the Turkish troops in Cyprus is a threat to international peace and security and it proves beyond any doubt that Turkey wishes through its presence and occupation to impose a solution to its own liking.
53.	It is also high time for those Powers which are in a position to exercise effective influent on Turkey to act decisively, and compel Turkey to abandon its expansionist and partitionist designs. If the Security Council and its members remained idle, it would not only mean condoning the crime against Cyprus, but it would also mean the sacrificing of the principles of the Charter for the sake of expediencies totally alien to morality and justice. There can be no selective morality and there can be no selective justice. There can be no double standards.
54.	We all rejoiced at the determination of the Security Council to act effectively in the case of Namibia, as well as in other cases. And we are entitled, I believe, to expect the same consideration as a Member of the United Nations whose independence, sovereignty and territorial integrity have been and continue to be flagrantly violated by another Member State.
55.	I convey to the Assembly the agony of the suffering people of Cyprus. I convey the agony of the thousands of relatives of the missing persons and their demand that effective action be taken to trace the fate of their loved ones. I convey the agony of those who are in enclaves. I convey the voice of the 200,000 refugees and their demand to return to their homes. I convey the voice of the entire people of Cyprus who long for justice, freedom and peace.
56.	The Cyprus problem is not in its essence a difference between the Greek Cypriots and the Turkish Cypriots. The Cyprus problem is a problem of occupation and aggression. It is a problem of freedom, a question of respect for human rights and for the principles and the resolutions of the United Nations. The internal aspects of the Cyprus problem, including the constitutional issue, could easily be dealt with in a manner satisfactory for all under the aegis of the United Nations if the occupation troops were to be withdrawn. Is that so difficult for those who are in a position to take effective action to understand? The arrogant attitude of the aggressor is a challenge to the United Nations. It is a test case for all those who would like to be regarded as the champions of freedom and justice and for those who wish to uphold the principles of the United Nations and of human rights.
57.	The Cyprus problem is not a problem of details. The very survival of Cyprus is at stake. The basic human rights of its people are at stake. I appeal to all of you to listen with understanding to the voice of a suffering people. I appeal to all of you to do whatever you can in order to achieve a solution to the Cyprus problem as quickly as possible in conformity with the resolutions of the United Nations, the resolutions which you all have voted for and endorsed. I appeal to all of you to consider the Cyprus problem as your problem and take all necessary steps to remove the injustice done in Cyprus. I appeal to you not to allow any expediencies and short-sighted considerations to override the urgent need for a just solution in conformity with the resolutions of the United Nations. I appeal to you ill not to permit any attempt to legalize the results of the aggression and thus deny to the people of Cyprus their inalienable rights. I appeal to you not to tolerate any more the immense crime which has been committed against one of your small fellow Members. I appeal to the non-aligned countries and to all other small countries to accelerate their
efforts to help Cyprus at this, its critical time. I appeal to the great Powers to do whatever they can, in co-operation with each other or otherwise, to contribute effectively to the implementation of the resolutions of the United Nations. Tolerating the aggression is tantamount to upholding it.
58.	For our part, we are always ready to consider any constructive suggestion as long as it is within the framework of the resolutions of the United Nations. We also, as we have repeatedly declared, support the suggestion for a representative international conference under the auspices of the United Nations to deal with the Cyprus problem. But, as I said at the beginning, four years have elapsed since the time of the aggression and the occupation still continues. We realize that there are other problems also in the world that need the attention of the international community. But four years is a long time for the international community to be so ineffective in the case of Cyprus. We know and we can understand that its members cannot all fuel the way we do. But, on the other hand, we all have the same responsibility if we all really believe in the necessity for international order and in the principles of the Charter.
59.	I would like to express our sincere appreciation to all countries that have been supporting our just cause, but also bur deep disappointment to those who have not been doing so because of expediencies totally irrelevant to morality and to their obligations under the Charter, or interests based on short-sighted considerations.
60.	The rights of Cyprus and of its people are at stake, but as we see it, the authority of the United Nations is also at stake. The people of Cyprus are determined to continue their struggle for survival, freedom, justice and human dignity. Will the United Nations live up to their expectations? This is the big question.
61.	We are often asked, What do you expect? Why do you hope? Why have you placed your faith in the United Nations? We do want to believe in the-United Nations, and despite our disappointment we repeat our appeal to you because we believe that the Security Council is in a position to take the necessary action to remove the injustice which has been done to Cyprus. The Security Council is in a position to discharge its responsibilities because, as the Secretary-General has stated, Cyprus is the direct responsibility of the United Nations.
62.	Cyprus is a very small country. It does not possess the means to achieve its-goal-of complete freedom and justice or to achieve the restoration of its rights by the use of force. It is Unable to achieve its goals through any but peaceful means. We want a peaceful solution of the Cyprus problem. We want all the people of Cyprus-Greek Cypriots and Turkish Cypriote-to be free, and to enjoy their human and political rights in freedom, in conditions of security and in conditions of equality before the law and before the State.
63.	Cyprus can become a happy island for all its citizens if it is left alone. Cyprus can be a place of peace and not a source of permanent friction. The responsibility of all the countries of the world, and especially of the great Powers,
to see to it that division does not become entrenched and that division is removed is great, because the division of Cyprus can only lead to the destruction of Cyprus and can only be to the detriment of the people of Cyprus, both Greek Cypriots and Turkish Cypriots. At the same time it will be the source of conflict in the area. The sooner the division is removed and the sooner justice is restored to Cyprus the better for the entire world and for the United Nations.
64.	I appeal to all of you. You may not consider the Cyprus problem critical, because there is no bloodshed at this moment. Therefore, we do not have Cyprus in the newspapers and Cyprus does not get the headlines in the newspapers. But the problem is there. The problem exists. The problem is serious for the future of Cyprus and for the prestige and authority of the United Nations. I appeal to all of you to consider it an urgent issue, before something worse happens. I appeal to you to do whatever you can to prove that when we speak from this rostrum of principles, of morality, of justice, of freedom, of democracy, of human rights, we mean what we say; that when we speak here of the necessity of the United Nations' being effective, we mean that; that when we speak of the necessity of adherence to the Charter of the United Nations and of the implementation of resolutions, we mean what we say.
65.	Let us at least try. Let the Security Council discharge its responsibilities. The agony of the people of Cyprus must be understood, must be felt, by the entire international community. That the people of Cyprus suffer such agony is a crime in the twentieth century, reminiscent of crimes in the past. It is an unprecedented crime that has been committed. Anything that tends to legalize this crime should be avoided. The United Nations must reply to the big question in the affirmative. The United Nations must give the answer that it will do what it can—and it can do a lot through the Security Council—to restore justice to Cyprus.
66.	We in Cyprus want to continue to believe and to place our faith in the United Nations. I hope that the. United Nations will not fail in its responsibilities towards one of its small Members; otherwise a dangerous precedent will have been created for all small countries in the world.
67.	I appeal to all of you to understand us and to do whatever you can, so that justice may be restored to Cyprus and so that the people of Cyprus may live in peace and harmony.







